Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-10 and 17-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bergner Verbindungstechnik (DE 202004006061 (U1)).  Bergner discloses a thread-forming screw (1) comprising a shank with a circular asymmetric thread (2) having a straight load-bearing flank (4) with a flank angle of between 20 and 30 degrees which is inclusive of the claimed ranges and a straight counter-flank (3) with a counter-flank angle of between 40 and 50 degrees which is also within the claimed ranges.  The ratio of counter-flank to the load-bearing flank is between .75 and 2.5 which is again inclusive the claimed range.  The ranges disclosed are also inclusive of the load-bearing and counter-flank within the claimed ratio and the claimed range relative to an angle bisector.  In regards to claim 17, the screw is made of aluminum which is corrosion-resistant and the connection with light metal to alloys, brass or non-ferrous metals is a recitation of intended use.  There is a fillet (6) formed at the thread bottom which is discloses to form a radius of 10% of the pitch which equates to less than 0.2 times the pitch since the radius is less than a 180°.  Additionally, it should be noted that the “load-bearing flank” and the “counter-flank” are recitations of intended use since either flank would be capable of load-bearing and non-load bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bergner as applied to claims 1, 3 and 5 above, and further in view of Kajita (US 6,672,813).  Kajita discloses a thread-formed screw similar to Bergner but Kajita further discloses a tip radius (R1) of 0.1mm which is within the claimed range of <0.15 and Kajita also discloses the thread bottom to have different radius (R2 and R3) which are 0.4 and 0.55mm which together are <1.0mm and only slightly outside the claimed range.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to make the tip of Bergner 0.1mm and thread bottom 0.95mm as disclosed in Kajita and experiment with the ratio of bottom radiuses in order to improve the performance of the screw in soft material and reduce the driving torque as discussed in Kajita.

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergner as applied to claims 1 and 3 above, and further in view of De Vellier (US 2,827,820).  Bergner does not disclose the screw having a thread beginning and an attachment tip.  De Vellier discloses a thread-forming screw where in the embodiment shown in Fig. 3 the screw is shown to have an asymmetrical thread (6) with a beginning thread having the same shape which tapers conically from an attachment tip to a full thread within 2 windings and the attachment tip tapering to <0.95 times the shank diameter (5).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the screw of Bergner with a beginning thread and an attachment tip as disclosed De Vellier in order to facilitate the insertion of the screw within a hole.

Allowable Subject Matter
Claim 22 is allowed.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant’s remarks have been considered but are moot in light of the new grounds of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eslinger (US 5,127,784) and the previously cited Moore are cited to teach other examples ot the core transition of between 0.01 and 0.2 times the pitch.  The references cited are to teach other examples screws with buttress threads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FLEMMING SAETHER/Primary Examiner, Art Unit 3677